Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 8-12 are under examination.
Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Armour et al., Li et al., Zhulidov et al.  and Jinek et al.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Armour et al.(WO2013191775 filed 15 March 2013) in view of Li et al. (WO2014043143; filed 10 September 2013); Zhulidov et al. (Nucleic acids research 32.3 (2004): 8 pages.) and Jinek et al. (Science (2012): 1225829; published 28 June 2012; 8 pages). 
Armour et al. teach a method of enriching for desired target nucleic acid sequences by depleting undesired nucleic acid sequences such as ribosomal RNA. The method comprises generating a library of single stranded nucleic acid fragments wherein adaptors are attached at both ends; annealing oligonucleotide probes that complement non-desired nucleic acid fragments and at least one of the adaptors include a restriction site ; extending the probes using a polymerase to yield double stranded nucleic acid fragments comprising sequence of the non-desired nucleic acid sequence; treating the starting library which contains single-stranded nucleic acid fragments and previously extended double-stranded nucleic acid fragments with a restriction endonuclease specific for double-stranded DNA and subsequently amplifying the remaining desired nucleic acid fragments by PCR.  Armour teaches their method further includes sequencing, including sequencing wherein using primers that anneals to adaptors compatible with Illumina sequencing platform (e.g. para 0012,pg. 3-4; para 0051,pg. 18; sequencing as in para 0169-0183,pg. 64-70; Example 1; pg. 73-75; Fig. 1).
Armour et al. also teach other cleavage agents may be used for treatment, such glycosylases UNG or UDG, polyamine such as DMED and endonuclease V (e.g. para 0014,pg. 6-8).
Armour et al. also teach using clinical samples (e.g. para 00127,pg. 49).
Armour et al. also teach embodiments wherein a mixed population of  target sequences  of interest and unwanted sequences comprises a majority of unwanted sequences (e.g. in some cases, these non-desired DNA sequences represent a very significant percentage of the overall DNA population. For example, in whole transcriptome studies, ribosomal RNA (rRNA) sequences comprise the majority (60-90%) of all fragments in a typical cDNA library, absent steps to remove rRNA from the samples. In another example, gene expression profiling from peripheral blood is primarily concerned with mRNA from peripheral blood mononuclear cells (PBMCs), which make up less than 0.1 % of the whole blood sample as in para 0002,pg. 1).
Armour et al. also teach non-desired nucleic acid fragments include mitochondrial DNA and mitochondrial ribosomal RNA(e.g. para 0012,pg. 3-4;para 0015, pg. 9-10; para 0051,pg. 18; sequencing as in para 0169-0183,pg. 64-70; removal of ribosomal RNA as in Example 1; pg. 73-75;para 0229, pg. 82). 
 Armour et al. teach reducing the complexity of sequencing libraries by removing non-desired nucleic acids prior to applying next generation sequencing technologies. Armour teaches using probes that anneal to non-desired nucleic acids to create double stranded molecules of the non-desired nucleic acids  and then treating with cleaving agents that target these double stranded molecules(e.g. para 0012, pg. 3-5; para 0014,pg. 6-8, Armour). 
However, they do not teach using a CRISPR/Cas system as required by claim 8.
Prior to the effective filing date of the claimed invention, Li et al. teach methods for generating monoclonal populations comprising reducing unwanted sequences, such as polyclonal entities or spurious amplification products (e.g. Entire Li reference and especially para 0028-0029,pg. 3-4; para 00258-00266, pg. 37-39).
Li et al. teach reducing polyclonality by hybridizing an RNA oligonucleotide to polyclonal templates to yield DNA/ RNA duplex and contacting with UNG or DSN to cleave this duplex (e.g. para 00258-00261, pg. 37-38).
Furthermore, Li et al. teach using an engineered sequence-specific nuclease and a sequence recognition module  that is designed to bind specifically to an unwanted sequence, such as the CRISPR/Cas system (e.g. 00263-00266,pg. 38-39). 
Both Armour et al. and Li et al. recite embodiments wherein cleavage occurs within the sequence of nucleic acid reagents associated with a target nucleic acid population, such as  adapter or primer species.
 However, prior to the effective filing date of the claimed invention, Zhulidov et al. teach methods for selective depletion are known in the art comprising contacting  and cleaving double-stranded structures comprising unwanted adapter-ligated target nucleic acids with nuclease enzymes, wherein cleavage occurs in the target sequence itself,  i.e. depletion  of unwanted cDNA species comprising forming double-stranded cDNA structures during their amplified cDNA normalization protocol (e.g. Normalization of amplified cDNA section, pg. 5 of 8) and contacting with nuclease enzymes that cleave cDNA (e.g. Entire Zhulidov reference and especially First-strand cDNA normalization section, pg. 3-5 of 8 pages; Fig. 1, pg. 4 of 8).
Zhulidov et al. also teach their method facilitates depletion of unwanted abundant transcripts (e.g. Normalization of skeletal muscle cDNA section, pg. 5 of 8; Table 1, pg. 6 of 8).
Furthermore, Jinek et al. teach techniques are known in the art comprising  targeting and cleaving double stranded DNA molecules using genetically engineered CRISPR/Cas systems, designed to target sequence of choice, wherein a Cas9 endonuclease is guided by a two RNA structure to cleave double stranded DNA. Furthermore, the Cas9 endonuclease complex is guided to double stranded DNA cleavage sites that are marked by a short motif adjacent to a protospacer in the target DNA(e.g. entire Jinek document and especially Fig. 5, pg. 7 of 8, Jinek; Fig. S1, Jinek supp).
Therefore, as Armour et al., Li et al., Zhulidov et al. and Jinek et al. all teach methods comprising cleaving specific nucleic acid entities, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Armour comprising reducing complexity of sequencing libraries by cleaving non-desired nucleic acids to include reducing unwanted nucleic acid entities using specifically designed CRISPR/Cas systems as taught by Li et al.  and to include techniques for removing non-desired target nucleic acids, such as unwanted abundant transcripts, comprising forming adapter-ligated double stranded molecules comprising the non-desired target nucleic acids and then treating with nucleases that cleave the sequence of the unwanted nucleic acid molecules as taught by Zhulidov using a technique of double-stranded DNA cleavage that employs a dual-RNA structure guided Cas9 endonuclease system designed to target sequence of choice as taught by Jinek et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of enriching a sample for sequences of interest. Furthermore, like Li et al., Jinek et al. teach the merits of using a CRISPR/Cas system to cleave specific nucleic acid entities (e.g. CRISPR/Cas system that is efficient, versatile and programmable by changing the DNA target-binding sequence in the guide chimeric RNA as in Conclusions section, pg. 3 of 8, Jinek).
 Therefore, as Armour et al. also teach that it is known in the art to provide mixed populations of desired and unwanted nucleic acid sequences wherein the desired sequences comprise less than 0.1 % of the mixture population (e.g. para 0002,pg. 1), the combined teachings of Armour et al., Li et al., Zhulidov et al. and Jinek et al. render obvious the limitations: method of enriching a sample for sequences of interest, comprising: (a) providing a sample comprising a first plurality of nucleic acid molecules comprising DNA sequences of interest and a second plurality of nucleic acid molecules comprising unwanted DNA sequences, wherein the first plurality of nucleic acid molecules comprises less than 50% of the sample, wherein the first and second plurality of nucleic acid molecules are adapter-ligated, wherein the adapters are ligated to the 5’ and 3’ ends of the first and second plurality of nucleic acid molecules; (b) contacting the sample with a plurality of CRISPR/Cas system protein-gRNA complexes, wherein the gRNAs are complementary to unwanted DNA sequences, thereby cleaving the unwanted DNA sequences of the second plurality of nucleic acid molecules comprising the unwanted DNA sequences; and (c) amplifying the first plurality of nucleic acid molecules comprising the DNA sequences of interest using adapter-specific PCR, thereby enriching the sample for the uncut sequences of interest as required by claim 8.
Furthermore, as Armour et al. teach analysis of clinical samples (e.g. para 00127,pg. 49), the combined teachings of Armour et al., Li et al., Zhulidov et al. and Jinek et al. render obvious claim 9.
Furthermore, as Armour et al. teach non-desired nucleic acid fragments include ribosomal RNA(e.g. para 0012,pg. 3-4;para 0015, pg. 9-10; para 0051,pg. 18; sequencing as in para 0169-0183,pg. 64-70; removal of ribosomal RNA as in Example 1; pg. 73-75;para 0229, pg. 82) ), the combined teachings of Armour et al., Li et al., Zhulidov et al. and Jinek et al. render obvious claim 10.
Furthermore, as Armour et al. teach embodiments wherein a mixed population of  target sequences  of interest and unwanted sequences comprises a majority , i.e. approximately 60-99.9%, of unwanted sequences (e.g. in some cases, these non-desired DNA sequences represent a very significant percentage of the overall DNA population. For example, in whole transcriptome studies, ribosomal RNA (rRNA) sequences comprise the majority (60-90%) of all fragments in a typical cDNA library, absent steps to remove rRNA from the samples. In another example, gene expression profiling from peripheral blood is primarily concerned with mRNA from peripheral blood mononuclear cells (PBMCs), which make up less than 0.1 % of the whole blood sample as in para 0002,pg. 1), the combined teachings of Armour et al., Li et al., Zhulidov et al. and Jinek et al. render obvious claims 11 and 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Patent No. 10,604,802
Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,604,802 in view of Armour et al.(WO2013191775 filed 15 March 2013); Li et al. (WO2014043143; filed 10 September 2013); Zhulidov et al. (Nucleic acids research 32.3 (2004): 8 pages.) and Jinek et al. ( Science (2012): 1225829; published 28 June 2012; 8 pages).

 Claims 1-17 of U.S. Patent No. 10,604,802 recite a method comprising:  providing a double stranded nucleic acid library, comprising a plurality of double stranded nucleic acid molecules, wherein each double stranded nucleic acid molecule comprises a first adapter region, a target sequence, and a second adapter region, and wherein at  least one of said double stranded nucleic acid molecules comprises said exclusion sequence; contacting the double stranded nucleic acid library with an enzyme comprising base excision activity  comprising a guide RNA molecule that binds with said exclusion sequence; and sequencing said double stranded nucleic acid library using a sequencing approach that requires said first adapter region and said second adapter region spanning said target sequence; thereby generating said nucleic acid library sequence dataset comprising said target sequence and not comprising said exclusion sequence; wherein said contacting comprises cleaving said exclusion sequence.
 Claims 1-17 of U.S. Patent No. 10,604,802 do not expressly teach the plurality of desired nucleic acid molecules comprises less than 50% of the sample.
 However, as noted in the current rejections, Armour et al. teach this feature is known in the art (e.g. in some cases, these non-desired DNA sequences represent a very significant percentage of the overall DNA population. For example, in whole transcriptome studies, ribosomal RNA (rRNA) sequences comprise the majority (60-90%) of all fragments in a typical cDNA library, absent steps to remove rRNA from the samples. In another example, gene expression profiling from peripheral blood is primarily concerned with mRNA from peripheral blood mononuclear cells (PBMCs), which make up less than 0.1 % of the whole blood sample as in para 0002,pg. 1).
Furthermore, the combined teachings of Armour et al., Li et al., Zhulidov et al. and Jinek et al. render obvious claims 8-12.
 Therefore, as U.S. Patent No. 10,604,802, Armour et al., Li et al., Zhulidov et al. and Jinek et al. all teach depletion of double stranded nucleic acid structures comprising unwanted sequences, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of claims 1-17 of U.S. Patent No. 10,604,802 to include targeting double stranded DNA structures with an unwanted sequence using a CRISPR/Cas system as rendered obvious by the combined teachings of Armour et al., Li et al., Zhulidov et al. and Jinek et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of selectively depleting a target nucleic acid.


Application 16/793,908
Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 90 and 92-95 of copending Application No. 16/793,908 in view of Armour et al.(WO2013191775 filed 15 March 2013) in view of Li et al. (WO2014043143; filed 10 September 2013); Zhulidov et al. (Nucleic acids research 32.3 (2004): 8 pages.) and Jinek et al. ( Science (2012): 1225829; published 28 June 2012; 8 pages).
 Claims 90 and 92-95 of copending Application No. 16/793,908 recite a method comprising:  obtaining a nucleic acid sequencing library comprising a plurality of double stranded DNA molecules comprising the target nucleic acid and a non-target nucleic acid wherein the target nucleic acid comprises an unwanted sequence, contacting the nucleic acid sequencing library  with a nucleic acid guided nuclease and a guide nucleic acid that guides the nucleic acid guided nuclease to the target nucleic acid, wherein the nucleic acid guided nuclease, the guide nucleic acid, and the target nucleic acid form a complex in which the guide nucleic acid specifically hybridizes with the target nucleic acid, and selectively depleting the target nucleic acid from the nucleic acid sequencing library  by cleaving the target nucleic acid with the nucleic acid guided nuclease in the complex..
 Claims 90 and 92-95 of copending Application No. 16/793,908 do not expressly teach adaptor-ligated nucleic acid populations or a  plurality of desired nucleic acid molecules comprises less than 50% of the sample.
 However, as noted in the current rejections, Armour et al. teach these features are known in the art (e.g. para 0012,pg. 3-4; para 0051,pg. 18; sequencing as in para 0169-0183,pg. 64-70; Example 1; pg. 73-75; Fig. 1; in some cases, these non-desired DNA sequences represent a very significant percentage of the overall DNA population. For example, in whole transcriptome studies, ribosomal RNA (rRNA) sequences comprise the majority (60-90%) of all fragments in a typical cDNA library, absent steps to remove rRNA from the samples. In another example, gene expression profiling from peripheral blood is primarily concerned with mRNA from peripheral blood mononuclear cells (PBMCs), which make up less than 0.1 % of the whole blood sample as in para 0002,pg. 1).
Furthermore, the combined teachings of Armour et al., Li et al., Zhulidov et al. and Jinek et al. render obvious claims 8-12.
 Therefore, as copending Application No. 16/793,908, Armour et al., Li et al., Zhulidov et al. and Jinek et al. all teach depletion of double stranded nucleic acid structures comprising unwanted sequences, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of claims 90 and 92-95 of copending Application No. 16/793,908 to include targeting double stranded DNA structures with an unwanted sequence using a CRISPR/Cas system as rendered obvious by the combined teachings of Armour et al., Li et al., Zhulidov et al. and Jinek et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of selectively depleting a target nucleic acid.
This is a provisional nonstatutory double patenting rejection.




Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims: 
 As noted in the current rejections, both Armour et al. and Li et al. teach methods are known to deplete unwanted DNA species by forming double-stranded nucleic acid structures and cleaving these structures  using nuclease systems known in the art, including the CRISPR system. Both Armour and Li recite embodiments comprising cleavage of adaptor or primer species.
Additionally, Zhulidov et al. teach similar methods comprising depleting target nucleic acids , such as unwanted abundant transcripts, comprising cleaving adapter-ligated, double-stranded structures comprising unwanted nucleic acid with nucleases, wherein the unwanted sequence itself is cleaved(e.g. at least Fig. 1, Zhulidov).  
Furthermore, a skilled artisan would appreciate that a CRISPR system can be designed to target unwanted nucleic acid, as at least  Jinek et al. teach the merits of using a CRISPR/Cas system to cleave specific nucleic acid entities (e.g. CRISPR/Cas system that is efficient, versatile and programmable by changing the DNA target-binding sequence in the guide chimeric RNA as in Conclusions section, pg. 3 of 8, Jinek).Therefore, the teaching of Zhulidov is combined with the teachings of Armour, Li and Jinek in the current rejections.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639